Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Oath/Declaration
Oath/Declaration as file 09/04/2020 is noted by the Examiner.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2022 has been considered by the examiner.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…a shell comprising an outer surface, an interior, and a pair of outer electrical contacts disposed on the outer surface and coupled to a pair of inner electrical contacts on the interior of the shell; an electrical circuit disposed within the shell and comprising a battery, a wireless transceiver, a memory, and a microprocessor; a measurement circuit coupled to the microprocessor disposed within the shell coupled to the pair of inner electrical contacts and providing a predetermined electrical measurement of a characteristic of an environment adjacent to the pair of outer electrical contacts; wherein the microprocessor establishes in dependence upon the predetermined electrical measurement of the characteristic of the environment a current value for the characteristic of the environment and stores the current value within the memory.”
Claims 2-21 are also allowed as they further limit allowed claim 1.
The closest prior art references that were found based on an updated search.
Roberts et al. US 2008/0272131 - The container (10) has an electric circuit (34) extending through a portion of a set of walls (12), and interconnecting a temperature sensor (28) with a radio frequency (RF) antenna so that a temperature measurement of an interior space is retrieved from the sensor by communicating with a RF transponder (38). 
Bales, JR. et al. US 2012/0078278 - The assembly (301) has housing whose external surface removably connects with a battery terminal.
Bales, JR. et al. US 2016/0228914 - The method involves receiving a current signal from a battery assembly (301). A transducer input signal is generated based on the current signal.

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claim 1; therefore claims 1-21 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2867